IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,927


                   EX PARTE ANTHONY JEROME SCOTTS Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
        CAUSE NO. D-1-DC-06-206246-B IN THE 299TH DISTRICT COURT
                         FROM TRAVIS COUNTY

       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of

more than one gram of cocaine and sentenced to eight years’ imprisonment. Appeal was dismissed

because the notice was not timely filed. Scotts v. State, No. 03-07-555-CR (Tex. App. - Austin,

delivered October 11, 2007, no pet.).

       Applicant contends that his trial counsel rendered ineffective assistance because he failed to

timely file notice of appeal, and counsel has submitted an affidavit admitting that he did not file a

notice of appeal. The trial court has determined that trial counsel failed to timely file notice of
                                                                                         SCOTTS - 2

appeal although Applicant has always indicated he wanted to appeal. We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Case No. D-1-DC-06-206246 from the 299th Judicial District Court of Travis County. Applicant

is ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the

sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: June 4, 2008
Do Not Publish